DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Response to Amendment
 This Office Action is in response to an amendment filed on 7/11/2022. As directed by the amendment, no claims were canceled, claims 3 and 6-9 were amended, and no new claims were added. Thus, claims 1-9 are pending for this application.
  
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2012/0104047) in view of Decea (US 2014/0183228), as evidenced by Hansen (WO 2009/024157).
Regarding claim 1, Lim discloses (Fig. 1) a sting alleviation apparatus (Abstract) comprising: a can body (can 20), the can body having a can bottom, a can sidewall, a dome-shaped can top (see Fig. 1 for bottom, sidewall and dome-shaped top), and a spray head (15) depressibly coupled to the can top (paragraph [0036]), the spray head releasing a pressurized content held within the can body through a nozzle when depressed (paragraph [0036]).
Lim does not disclose a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall adjacent the cap top, a distal edge of the scraper being serrated, the scraper being configured to remove a bee stinger from skin.
However, Decea teaches (Fig. 1-8) a dispenser comprising a can body (can 1), and a cap (comprising protective unit 10 and handle assembly 200) the cap having a cap sidewall (side surfaces of 10 and 200) and a cap top (top surface of of 200), a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head (see Fig. 3); and a scraper (scraper 300) coupled to the cap, the scraper being coupled to the cap sidewall adjacent the cap top (see Fig. 7), a distal edge of the scraper being serrated (see serrations in Fig. 9), the scraper being configured to remove a bee stinger from skin (structure of scraping tool capable of removing bee stinger. Using a scraping tool to remove a bee-stinger is well-known to one of ordinary skill in the art, as evidenced by Hansen (WO2009/024157), which is directed to a scraping device that is used to remove stingers from skin of a user (see Abstract)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim to include a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall adjacent the cap top, a distal edge of the scraper being serrated, the scraper being configured to remove a bee stinger from skin, as taught by Decea, for the purpose of preventing inadvertent actuation of the can and to provide a tool for removing a bee stinger (since Lim is disclosed to be used to treat skin stung by a bee, and the fact that it is well-known to remove bee stinger with a scraping device, evidenced by Hansen, one of ordinary skill in the art would recognize the advantage of combining the teachings of Lim and Decea to improve functionality of the device of Lim to not only provide a chemical treatment to skin, but also remove the stinger itself).
Regarding claim 2, modified Lim discloses the scraper being coplaner with the can top (Fig. 7 of Decea shows the scraper 300 is coplanar with top of can 1).
Regarding claim 4, modified Lim discloses the cap sidewall having a wide portion adjacent the lower edge (see wide portion 8 adjacent lower edge 9 in Fig. 3 of Decea)  
 Regarding first claim 5, modified Lim discloses a round collar coupled to the cap top around the spray head (collar 14 in Fig. 1 Lim).

Claims 3 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2012/0104047) in view of Decea (US 2014/0183228), as evidenced by Hansen (WO 2009/024157), and further in view of Leonard (US 5,020,181).
Regarding claim 3, modified Lim discloses the distal edge extending perpendicularly between a pair of side edges (side edges on either side of serrated edge of scraping tool 300 of Decea), but does not disclose the distal edge extending perpendicularly between a pair of parallel side edges of the scraper.
However, Leonard teaches (Fig. 4-5 and 7) a scraping tool (200) comprising a distal edge (21) extending perpendicularly between a pair of parallel side edges of the scraper (see parallel side edges in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side edges of modified Lim to be parallel, as taught by Leonard, for the purpose of reducing the amount of material required to form the scraping tool (the bowing-out shape of the scraping tool 300 of Decea requires more material to construct than the simple parallel shape of Leonard). Furthermore, absent any evidence of criticality, the feature of changing the shape of the scraping tool from non-parallel side edges to parallel side edges is considered a design consideration and would yield predictable results, and therefore does not patentably distinguish the invention over the prior art.
Regarding claim 8, Lim discloses (Fig. 1) a sting alleviation apparatus (Abstract) comprising: 
a can body (can 20), the can body having a can bottom, a can sidewall, a dome-shaped can top (see Fig. 1 for bottom, sidewall and dome-shaped top), and a spray head (15) depressibly coupled to the can top (paragraph [0036]), the spray head releasing a pressurized content held within the can body through a nozzle when depressed (paragraph [0036]), the can body having a round collar coupled to the can top around the spray head (collar 14 in Fig. 1).
Lim does not disclose a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head, the cap sidewall having a wide portion adjacent the lower edge; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top.
However, Decea teaches (Fig. 1-8) a dispenser comprising a can body (can 1) and a cap (comprising protective unit 10 and handle assembly 200) coupled to the can body the cap having a cap sidewall (side surfaces of 10 and 200) and a cap top (top surface of of 200), a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head (see Fig. 3), the cap sidewall having a wide portion adjacent the lower edge (see wide portion 8 adjacent lower edge 9 in Fig. 3 of Decea); and a scraper (scraper 300) coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top (Fig. 7 of Decea shows the scraper 300 is coplanar with top of can 1), the scraper being configured to remove a bee stinger from skin (structure of scraping tool capable of removing bee stinger. Using a scraping tool to remove a bee-stinger is well-known to one of ordinary skill in the art, as evidenced by Hansen (WO2009/024157), which is directed to a scraping device that is used to remove stingers from skin of a user (see Abstract)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim to include a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head, the cap sidewall having a wide portion adjacent the lower edge; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top, the scraper being configured to remove a bee stinger from skin, as taught by Decea, for the purpose of preventing inadvertent actuation of the can and to provide a tool for removing a bee stinger (since Lim is disclosed to be used to treat skin stung by a bee, and the fact that it is well-known to remove bee stinger with a scraping device, evidenced by Hansen, one of ordinary skill in the art would recognize the advantage of combining the teachings of Lim and Decea to improve functionality of the device of Lim to not only provide a chemical treatment to skin, but also remove the stinger itself).
Modified Lim discloses the distal edge extending perpendicularly between a pair of side edges (side edges on either side of serrated edge of scraping tool 300 of Decea), but does not disclose the distal edge extending perpendicularly between a pair of parallel side edges of the scraper.
However, Leonard teaches (Fig. 4-5 and 7) a scraping tool (200) comprising a distal edge (21) extending perpendicularly between a pair of parallel side edges of the scraper (see parallel side edges in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side edges of modified Lim to be parallel, as taught by Leonard, for the purpose of reducing the amount of material required to form the scraping tool (the bowing-out shape of the scraping tool 300 of Decea requires more material to construct than the simple parallel shape of Leonard). Furthermore, absent any evidence of criticality, the feature of changing the shape of the scraping tool from non-parallel side edges to parallel side edges is considered a design consideration and would yield predictable results, and therefore does not patentably distinguish the invention over the prior art.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2012/0104047) in view of Decea (US 2014/0183228), as evidenced by Hansen (WO 2009/024157), and further in view of Izawa (JP 2004059089) and Beau (WO2016149685).
Regarding claim 6, modified Lim discloses a bee sting alleviation solution, but does not disclose the solution comprises at least 80% dimethyl ether, 5-15% lidocaine and 5-15% benzalkonium chloride.
However, Izawa teaches an aerosol product to be used to treat skin irritations comprising a solution comprising 80% dimethyl ether and 20% active ingredients (paragraph [0047]), the active ingredients including a local anesthetic and a disinfectant (paragraph [0017]). Because Izawa does not disclose the percentage of each active agent or the specific active agents used, Beau further teaches a skin treatment composition comprising a lidocaine (paragraph [0165]) that is 10% of the composition (paragraph [0165]), and benzalkonium chloride (paragraph [0076]) that is 10% of the composition (paragraph [0081])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solution of modified Lim such that the solution comprises at least 80% dimethyl ether and 20% active agents, as taught by Izawa,  for the purpose of providing a sufficient composition of propellant to active agents to ensure the active agents are transmitted to skin of user, and to modify the solution of modified Lim such that the solution includes 5-15% lidocaine and 5-15% benzalkonium chloride, as taught by Beau, for the purpose of providing sufficient composition of active agent to ensure therapy provided to user.
Regarding claim 7, modified Lim discloses there being equal parts lidocaine and benzalkonium chloride (see paragraphs [0165] and [0081] of Beau).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2012/0104047) in view of Decea (US 2014/0183228), as evidenced by Hansen (WO 2009/024157), Leonard (US 5,020,181), Izawa (JP 2004059089) and Beau (WO2016149685).
Regarding claim 9, Lim discloses (Fig. 1) a sting alleviation apparatus (Abstract) comprising: 
a can body (can 20), the can body having a can bottom, a can sidewall, a dome-shaped can top (see Fig. 1 for bottom, sidewall and dome-shaped top), and a spray head (15) depressibly coupled to the can top (paragraph [0036]), the spray head releasing a pressurized content held within the can body through a nozzle when depressed (paragraph [0036]), the can body having a round collar coupled to the can top around the spray head (collar 14 in Fig. 1).
Lim does not disclose a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head, the cap sidewall having a wide portion adjacent the lower edge; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top, the scraper being configured to remove a bee stinger from skin.  
However, Decea teaches (Fig. 1-8) a dispenser comprising a can body (can 1) and a cap (comprising protective unit 10 and handle assembly 200) coupled to the can body the cap having a cap sidewall (side surfaces of 10 and 200) and a cap top (top surface of of 200), a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head (see Fig. 3), the cap sidewall having a wide portion adjacent the lower edge (see wide portion 8 adjacent lower edge 9 in Fig. 3 of Decea); and a scraper (scraper 300) coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top (Fig. 7 of Decea shows the scraper 300 is coplanar with top of can 1), the scraper being configured to remove a bee stinger from skin (structure of scraping tool capable of removing bee stinger. Using a scraping tool to remove a bee-stinger is well-known to one of ordinary skill in the art, as evidenced by Hansen (WO2009/024157), which is directed to a scraping device that is used to remove stingers from skin of a user (see Abstract)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim to include a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head, the cap sidewall having a wide portion adjacent the lower edge; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top, the scraper being configured to remove a bee stinger from skin, as taught by Decea, for the purpose of preventing inadvertent actuation of the can and to provide a tool for removing a bee stinger (since Lim is disclosed to be used to treat skin stung by a bee, and the fact that it is well-known to remove bee stinger with a scraping device, evidenced by Hansen, one of ordinary skill in the art would recognize the advantage of combining the teachings of Lim and Decea to improve functionality of the device of Lim to not only provide a chemical treatment to skin, but also remove the stinger itself).
Modified Lim discloses the distal edge extending perpendicularly between a pair of side edges (side edges on either side of serrated edge of scraping tool 300 of Decea), but does not disclose the distal edge extending perpendicularly between a pair of parallel side edges of the scraper.
However, Leonard teaches (Fig. 4-5 and 7) a scraping tool (200) comprising a distal edge (21) extending perpendicularly between a pair of parallel side edges of the scraper (see parallel side edges in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side edges of modified Lim to be parallel, as taught by Leonard, for the purpose of reducing the amount of material required to form the scraping tool (the bowing-out shape of the scraping tool 300 of Decea requires more material to construct than the simple parallel shape of Leonard). Furthermore, absent any evidence of criticality, the feature of changing the shape of the scraping tool from non-parallel side edges to parallel side edges is considered a design consideration and would yield predictable results, and therefore does not patentably distinguish the invention over the prior art.
Modified Lim discloses a bee sting alleviation solution, but does not disclose the solution comprises at least 80% dimethyl ether, 10% lidocaine and 10% benzalkonium chloride.
However, Izawa teaches an aerosol product to be used to treat skin irritations comprising a solution comprising 80% dimethyl ether and 20% active ingredients (paragraph [0047]), the active ingredients including a local anesthetic and a disinfectant (paragraph [0017]). Because Izawa does not disclose the percentage of each active agent or the specific active agents used, Beau further teaches a skin treatment composition comprising a lidocaine (paragraph [0165]) that is 10% of the composition (paragraph [0165]), and benzalkonium chloride (paragraph [0076]) that is 10% of the composition (paragraph [0081])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solution of modified Lim such that the solution comprises at least 80% dimethyl ether and 20% active agents, as taught by Izawa,  for the purpose of providing a sufficient composition of propellant to active agents to ensure the active agents are transmitted to skin of user, and to modify the solution of modified Lim such that the solution includes 5-15% lidocaine and 5-15% benzalkonium chloride, as taught by Beau, for the purpose of providing sufficient composition of active agent to ensure therapy provided to user.
 
Response to Arguments
 Applicant’s arguments filed 7/11/2022 have been fully considered.
Applicant’s amendments to overcome claim objections and claim rejections under 35 USC 112(b) and 112(d) have been fully considered. The amendments are sufficient to overcome both the objections and rejections under 35 USC 112(b) and 112(d), therefore the rejections have been withdrawn accordingly.
 Regarding rejections of claims 1-9 under 35 USC 103, applicant argued (page 6 paragraph 1 Remarks) the prior art of record does not teach the limitation “scraper which is coupled to a cap for a can”.
The examiner respectfully disagrees.
As mentioned in the above rejection, Decea teaches this feature. Shown in Fig. 7 of Decea is a can (1) having a cap (comprising protective unit 10 and handle assembly 200) coupled to the can body, and a scraper (scraper 300) coupled to the cap (see paragraph [0091]). Therefore, Decea teaches the claimed limitation that applicant claims is not taught by the prior art of record.
Therefore, the rejections have been maintained.
 Applicant’s arguments regarding allowability of the dependent claims have been considered but are moot due to dependence on a rejected base claim.
 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785